Title: 1774 Wednesday. Septr. 21.
From: Adams, John
To: 


       Captn. Callender came to breakfast with Us. Coll. Dagworthy and his Brother Captn. Dagworthy breakfasted with Us. Mrs. Yard entertained Us, with Muffins, Buck Wheat Cakes and common Toast. Buckwheat is an excellent grain, and is very plenty here.—Attended Congress from 9 to after 3.—Rode out of Town six Miles to Mr. Hills where we dined with Mr. Hill and Lady, Mr. Dickinson and his Lady, Mr. Thompson and his Lady, old Mr. Meredith, father of Mrs. Hill, Mr. Johnson of Maryland and Mr. To Reed.
      